DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1 and 4-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 5 and 7-8 of U.S. Patent No. 9,433,991. 
In reference to claim 1, although the claims at issue is not identical, they are not patentably distinct from each other because it is clear all the elements of claim 1 are to be found in claim 2 (as it encompasses claim 1). The difference between claim 1 of the application and claim 2 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 2 of the patent is in effect a species of the generic invention of claim 1. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cit. 1993). Since claim 1 is anticipated by claim 2 of the patent, it is not patentably distinct from claim 2. 
In reference to claims 4-7, although the claims at issue is not identical, they are not patentably distinct from each other because it is clear all the elements of claims 4-7 are to be found in claims 2, 5, and 7-8 [see table below for individual comparison between claims of the application and claims of the patent]. The difference between claims 4-7 of the application and claims 2, 5 and 7-8 of the patent lies in the fact that the patent claims includes many more elements and is thus much more specific. Thus the invention of claims 2, 5 and 7-8 of the patent are in effect a species of the generic invention of claims 4-7. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cit. 1993). Since claims 4-7 are anticipated by claims 2, 5 and 7-8 of the patent, they are not patentably distinct from claims 2, 5 and 7-8.
Application Claim
Patent Claim
claim 4
claim 2
claim 5
claim 5
claim 6
claim 7 & 8
claim 7
claim 7 & 8


2.	Claims 1 and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-18 of U.S. Patent No. 9,433,991. 
In reference to claim 1, although the claims at issue is not identical, they are not patentably distinct from each other because it is clear all the elements of claim 1 are to be found in claim 15. The difference between claim 1 of the application and claim 15 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 15 of the patent is in effect a species of the generic invention of claim 1. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cit. 1993). Since claim 1 is anticipated by claim 15 of the patent, it is not patentably distinct from claim 15. 
In reference to claims 4-8, although the claims at issue is not identical, they are not patentably distinct from each other because it is clear all the elements of claims 4-7 are to be found in claims 15-18 [see table below for individual comparison between claims of the application and claims of the patent]. The difference between claims 4-8 of the application and claims 15-18 of the patent lies in the fact that the patent claims includes many more elements and is thus much more specific. Thus the invention of claims 15-18 of the patent are in effect a species of the generic invention of claims 4-8. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cit. 1993). Since claims 4-8 are anticipated by claims 15-18 of the patent, they are not patentably distinct from claims 15-18.
Application Claim
Patent Claim
claim 4
claim 15
claim 5
claim 17
claim 6
claim 18
claim 7
claim 18
claim 8
claim 16


3.	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent No. 9,433,991. 
In reference to claim 11, although the claims at issue is not identical, they are not patentably distinct from each other because it is clear all the elements of claim 11 are to be found in claim 22 (as it encompasses claim 15). The difference between claim 11 of the application and claim 22 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific. Thus the invention of claim 22 of the patent is in effect a species of the generic invention of claim 11. It has been held that the generic invention is anticipated by the species [see In re Goodman, 29 USPQ2d 2010 (Fed. Cit. 1993). Since claim 11 is anticipated by claim 22 of the patent, it is not patentably distinct from claim 22. 
Allowable Subject Matter
Claims 2-3, 9-10 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 7,380,429 to Ghiran et al discloses the state of the art of using a bladder (balloon) to expand a tubular body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Debra Sullivan whose telephone number is (571)272-1904.  The examiner can normally be reached Monday-Friday 8am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Debra M Sullivan/
Primary Examiner, Art Unit 3725